Exhibit 10.1
[FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT]
[EXECUTIVE NAME]
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this
29th day of March, 2010, by and between [EXECUTIVE NAME] (the “Executive”), KEY
ENERGY SERVICES, INC., a Maryland corporation (the “Parent”), and KEY ENERGY
SHARED SERVICES, LLC, a Delaware limited liability company (the “Company”).
WHEREAS, the Executive, the Parent and the Company are parties to that
Employment Agreement dated as of [DATE] (the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement in order to
reflect changes to Company-paid benefits provided to Executive.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, the parties agree as follows:
[Specify “Paragraph 3 of Exhibit B” for Richard J. Alario’s Employment Agreement
and “Paragraph 1 of Exhibit A” for all other executives’ Employment Agreements.]

1.  
Paragraph [Ÿ] of Exhibit [Ÿ] of the Employment Agreement is hereby amended in
its entirety to read as follows:

“Executive Health Reimbursement Plan. Out-of-pocket costs that would otherwise
be payable by Executive with respect to medical and dental expenses for
Executive and Executive’s covered dependents, shall be reimbursed under the
terms of, and subject to all applicable limitations set forth in, the Company’s
Executive Health Reimbursement Plan, as that may be amended from time to time.”

2.  
Except as set forth in this Agreement, all provisions, terms and conditions in
the Employment Agreement remain unmodified and in full force and effect, and the
Employment Agreement is hereby ratified and confirmed.

[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first written above.

           
THE PARENT:

KEY ENERGY SERVICES, INC.
      By:          
THE COMPANY:

KEY ENERGY SHARED SERVICES, LLC
      By:                
THE EXECUTIVE:               [EXECUTIVE NAME]                      

 

 